Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alberto Espinosa appeals the district court’s order denying his motion to unseal documents. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Espinosa, No. 8:97-cr-00343-AW-13 (D. Md. June 11, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.